— Proceedings pursuant to CPLR article 78 to review three determinations of the respondent Commissioner of the Nassau County Police Department, dated March 15, 1982, April 29, 1982, and April 1, 1983, respectively, which, after separate hearings, found each petitioner guilty of charges and specifications involving conduct calculated to interfere with or impair the efficiency and operation of said department, and imposed a fine of 10 days’ pay for each such violation.
Determinations confirmed, with costs, and proceedings dismissed on the merits.
There was substantial evidence in the record to support the commissioner’s determinations that petitioners intended to disrupt the proper functioning of precinct operations by joining with other officers in requesting meal periods during their respective tours of duty, and that their conduct was motivated solely by dissatisfaction with a contract arbitration award (see, 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176).
*177We have considered petitioners’ remaining contentions and find them to be without merit (see, Matter of Alfieri v Murphy, 38 NY2d 976; Matter of Meyer v Rozzi, 108 AD2d 859). Titone, J. P., Lazer, Thompson and Eiber, JJ., concur.